DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II (claims 15-19) in the reply filed on 3/28/2022 is acknowledged.  The traversal is on the ground(s) that this is an original US application and the restriction requirement was based on the present application being the national stage application of a PCT application.  This is not found persuasive because while the traversal is technically correct, the groupings of the restriction requirement mailed on 2/22/2022 are also correct and the invention of claim 15 can be made by a materially different process from that of claim 1.  For example, by using an AFM to position the at least one carbon nanotube, rather than by subjecting the at least one carbon nanotube to dielectrophoresis to position the at least one carbon nanotube, as set forth in claim 1.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/28/2022.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections – Product by Process
Initially, and with respect to claims 15 and 19, note that a “product-by-process” claim is directed to the product per se, no matter how actually made.  See In re Thorpe et al., 227 USPQ 964 (CAFC, 1985) and the related case law cited therein which makes it clear that it is the final product per se which must be determined in a “product-by-process" claim, and the patentability of the process, and that, as here, an old or obvious product produced by a new method is patentable as a product, whether claimed in “product-by-process” claims or not.  As stated in Thorpe,
even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972); In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969); Buono v. Yankee Maid Dress Corp., 77 F.2d 274, 279, 26 USPQ 57, 61 (2d. Cir. 1935).

Note that the Applicant has the burden of proof in such cases as the above case law makes clear.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cully et al. (WO 2021/191629) in view of Kim et al. (US 2019/0019981).
With regard to claim 15, Cully teaches, in Figures 4 and 6, a single electron transistor, comprising: a substrate (401) having a substantially planar surface; a source electrode (501) on the substantially planar surface; a drain electrode (502) on the substantially planar surface spaced apart from the source electrode by a gap (G); a gate electrode (402) on the substantially planar surface; a single nanometer-scale conductive particle (NP) deposited in the gap between the electrified source electrode and the drain electrode, the single nanometer-scale conductive particle having an effective size of not greater than 10 nanometers (page 3, paragraph 2); and at least one graphene (edge of 501, edge of 502) positioned within 1 nanometer of the single nanometer-scale conductive particle, the at least one graphene establishing a first connection between the source electrode and the single nanometer-scale conductive particle and a second connection between the drain electrode and the single nanometer-scale conductive particle (page 18, paragraphs 2 and 3).  
Cully discloses the claimed invention except for the use of graphene instead of carbon nanotubes.  Kim teaches ([0018]) that carbon nanotubes and graphene are equivalent materials known in the art.  Therefore, because these conductive materials were art-recognized equivalents at the time of the invention was made and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, one of ordinary skill in the art would have found it obvious to substitute carbon nanotubes for graphene since the substitution would yield predictable results. See Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 YSPQ2d 1385 (2007).
Cully/Kim does not explicitly teach that the conductive particle is deposited by electrospray.  Nonetheless, this is considered an intermediate process step that does not affect the structure of the final device.  As to the grounds of rejection under section 103, see MPEP § 2113 which discusses the handling of “product-by-process” claims.
With regard to claim 16, Cully teaches, in Figures 4 and 6, that the substrate is a non-semiconductor material (page 19, paragraph 2).
With regard to claim 18, Kim teaches that the at least one carbon nanotube comprises a single wall carbon nanotube ([0018]).
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cully et al. (WO 2021/191629) in view of Kim et al. (US 2019/0019981), Kim et al. (KR 20090106247, hereinafter Kim II), and Farrugia (US 2015/0079504).
With regard to claim 17, Cully/Kim teach most of the limitations of this claim, as set forth above with regard to claim 15.
Cully/Kim do not explicitly teach that the single nanometer-scale conductive particle is a polymeric sphere coated with a conductive material, wherein the polymeric sphere comprises polystyrene latex, and wherein the conductive material comprises an alkanethiol.
Kim II teaches that the single nanometer-scale conductive particle is a polymeric sphere coated with a conductive material, wherein the polymeric sphere comprises polystyrene latex (Embodiment, paragraph 2) to provide “good workability” and “to adjust the conductivity according to the manufacturing conditions” (Advantageous Effects).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the transistor of Cully/Kim with the conductive particle structure of Kim II to provide good workability and ease of conductivity adjustment.
Farrugia teaches that the conductive material comprises an alkanethiol ([0054]) to, “allow the nanoparticles to easily be redispersed as unagglomerated dispersions in a variety of solvents,” ([0054]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the transistor of Cully/Kim/Kim II with the surface coating of Farrugia to allow the nanoparticles to easily be redispersed as unagglomerated dispersions in a variety of solvents.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cully et al. (WO 2021/191629) in view of Kim et al. (US 2019/0019981), and Jones et al. (US 2021/0050801).
With regard to claim 19, Cully teaches, in Figures 4 and 6, a circuit comprising: a single electron transistor, comprising: a substrate (401) having a substantially planar surface; a source electrode (501) on the substantially planar surface; a drain electrode (502) on the substantially planar surface spaced apart from the source electrode by a gap (G); a gate electrode (402) on the substantially planar surface; a single nanometer-scale conductive particle (NP) deposited in the gap between the electrified source electrode and the drain electrode, the single nanometer-scale conductive particle having an effective size of not greater than 10 nanometers (page 3, paragraph 2); and at least one graphene (edge of 501, edge of 502) positioned within 1 nanometer of the single nanometer-scale conductive particle, the at least one graphene establishing a first connection between the source electrode and the single nanometer-scale conductive particle and a second connection between the drain electrode and the single nanometer-scale conductive particle (page 18, paragraphs 2 and 3); and one or more power sources (600) electrically connected to the single electron transistor.  
Cully discloses the claimed invention except for the use of graphene instead of carbon nanotubes.  Kim teaches ([0018]) that carbon nanotubes and graphene are equivalent materials known in the art.  Therefore, because these conductive materials were art-recognized equivalents at the time of the invention was made and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, one of ordinary skill in the art would have found it obvious to substitute carbon nanotubes for graphene since the substitution would yield predictable results. See Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 YSPQ2d 1385 (2007).
Cully/Kim do not explicitly teach that at least one of the one or more power sources comprising an energy harvesting device, the energy harvesting device comprising: a first electrode; a second electrode spaced from the first electrode to provide an inter-electrode gap between the first and second electrodes; and a plurality of nanoparticles suspended in a medium contained in the inter-electrode gap and arranged to permit ion electron transfer between the first and second electrodes.
Jones teaches, in Fig 2A, that at least one of the one or more power sources comprising an energy harvesting device, the energy harvesting device comprising: a first electrode (120); a second electrode (120) spaced from the first electrode to provide an inter-electrode gap between the first and second electrodes; and a plurality of nanoparticles (310, Fig 3B) suspended in a medium (210) contained in the inter-electrode gap and arranged to permit electron transfer between the first and second electrodes ([0094]) so that, “heat freely available in the environment may be converted to mechanical or electrical energy for powering appliances, vehicles, and buildings,” ([0003]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the circuit of Cully/Kim with the power sources of Jones so that heat freely available in the environment may be converted to mechanical or electrical energy for powering appliances, vehicles, and buildings.
Cully/Kim/Jones does not explicitly teach that the conductive particle is deposited by electrospray.  Nonetheless, this is considered an intermediate process step that does not affect the structure of the final device.  As to the grounds of rejection under section 103, see MPEP § 2113 which discusses the handling of “product-by-process” claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJ R GUPTA whose telephone number is (571)270-5707. The examiner can normally be reached 9:30AM-4PM, 8PM-10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 21236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAJ R GUPTA/Primary Examiner, Art Unit 2829